Citation Nr: 1221950	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  03-08 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that in pertinent part declined to reopen a claim of entitlement to service connection for a gastrointestinal disorder because it found that new and material evidence had not been received.  

The Veteran presented testimony before a decision review officer at the RO in December 2003 and before the undersigned at an October 2008 Video Conference hearing.  Transcripts of the hearings are of record.

In January 2009, the Board reopened the Veteran's claim and remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

Gastroesophageal reflux disease (GERD) is related to active service.


CONCLUSION OF LAW

GERD was incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a gastrointestinal disorder.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For Veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Secretary has determined that certain infectious diseases, not at issue here, warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).  
75 Fed. Reg. 59,970 (Sept. 29, 2010); 75 Fed. Reg. 61,356, Oct. 5, 2010; 75 Fed Reg. 61,997 (Oct. 7, 2010) (to be codified at 38 C.F.R. § 3.317(c)-(d)).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Analysis

The Veteran contends that he has a gastrointestinal (GI) disorder, manifested by abdominal cramps, nausea, loose stools, and trouble swallowing or eating, related to his active military service, to include as due to an undiagnosed illness.

Service treatment records are negative for any evidence of a GI disorder, to include complaints of abdominal cramps, nausea, loose stools, trouble swallowing, or trouble eating.  

The post-service medical evidence of record shows that in February 1995, the Veteran was seen in the emergency room for complaints of vomiting for one week, abdominal cramps, gassiness, and blood in his stool.  He was diagnosed with hemorrhoids and prescribed Zantac for his stomach complaints.  In January and February 1997, he continued to complain of stomach cramps, nausea, vomiting, and bowel movements following ingestion of food.  No intestinal abnormalities were found during VA examination in February 1997.  The Veteran failed to report for an examination with scheduled GI studies in July 1997.  Again, no intestinal abnormalities were found during VA examination in October 1997.  The Veteran continued to complain of GI problems in 1998, 2000 and 2002.  August and September 2003 treatment notes indicate that he was prescribed simethicone for dyspepsia.  GI examination in October 2003 was negative for any abnormalities.  VA outpatient treatment records show that in March 2006, the Veteran's active problems included peptic ulcer NOS, intestinal malabsorption NEC, and gastroduodenal ulcer without bleeding.  

In accordance with the Board's January 2009 remand, the Veteran was scheduled to appear for a VA examination in September 2009, to which he failed to report.  The examination was rescheduled and held in January 2011.  The Veteran reported that he had been complaining of stomach problems since 1993, and that immediately after his discharge from service, he sought treatment at a VA medical center.  He also reported that the last time he had been treated for stomach issues was approximately 1-2 years prior.  He complained of stomach cramps, soft stools, diarrhea, constipation, nausea and vomiting, and denied taking any medication for his symptoms.  

The examiner diagnosed moderate gastroesophageal reflux disease (GERD) based on the results of an upper GI study (UGIS).  The examiner noted that the Veteran complained of gastrointestinal (GI) signs and symptoms during service in the Gulf War.  Specifically, she noted that in the Veteran's January 1993 report of medical history frequent indigestion was checked as a problem, although it was not listed in the impression section of the Veteran's health issues.  However, the examiner also noted that because there were no GI studies completed for his complaints, it was not possible to objectively determine what condition he had.  The examiner noted further that a review of the Veteran's claims file showed post-service complaints of GI discomfort congruent with conditions such as irritable bowel syndrome, hiatal hernia, and GERD as early as 1995, but again, because the Veteran failed to appear for scheduled GI diagnostic tests, there was no objective data to make a definitive diagnosis for his symptoms.  Finally, the examiner noted that the Veteran's most recent UGI studies showed that he had a moderate, not mild, degree of GERD, which was theoretically consistent with his complaints of GI discomfort for some time, which were to a certain degree, left untreated.  The examiner concluded that the approximate onset of the Veteran's GI symptoms was in January 1993, during his service in the Gulf War, and that because the Veteran's UGI studies at that time showed the presence of moderate GERD, it was likely that the Veteran had a persistent GI condition for greater than six months.  The examiner opined that based on the examination findings and their consistency with findings in published reports, the Veteran's chronic stomach condition was as least as likely as not (greater than 50/50 probability) related to the treatment for and instances of the condition in service.  The examiner also opined that the Veteran's GI signs and symptoms, diagnosed as GERD, "could also be" attributed to his presumptive exposure to environmental hazards in the Gulf War Theater of Operations.

In an October 2011 deferred rating decision, the RO concluded that the January 2011 VA examination report was inadequate for rating purposes because the examiner had inadvertently mistaken an indication of foot trouble for a complaint of indigestion, on the Veteran's cited January 1993 report of medical history, and relied on that evidence when giving her positive nexus opinion.  The RO also found that the examination report was inadequate because the VA examiner's opinion that the Veteran's GERD could also be attributed to his exposure to environmental hazards in the Gulf War, was not expressed to the proper degree of medical certainty, and there was no rationale provided for the opinion.  As such, the RO requested that the examiner provide an opinion as to whether it was "at least as likely as not" that the Veteran's GERD was related to exposure to environmental hazards.  The RO also requested that the examiner address whether GERD meets the criteria for the legal definition of "functional gastrointestinal disability," as currently defined by VA regulations.

In November 2011, in response to the RO's request, the VA examiner submitted an addendum to the January 2011 examination report.  The examiner noted that the entire premise for the opinion given in January 2011 was developed in view of an indication of frequent indigestion noted on the January 1993 report of medical history, however; as a second review of the Veteran's claims file revealed that the Veteran had in fact complained of foot trouble, and not indigestion, the opinion was pointless.  The examiner stated further that because the expressed opinion of the Veteran's GERD had become irrelevant, based on the reviewed evidence, his chronic stomach condition was "less as likely as not [50 percent or less probability]" related to the treatment for and instances of the condition in service.

In essence, the examiner's amended negative opinion is based on the fact that she was not able to find any documentation of GI complaints in service.  However, the Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner's amended opinion does not reflect consideration of the Veteran's reports of in-service GI complaints in January 1993, despite the fact that such complaints were not noted in the report of medical history provided at that time.  Cf. Dalton v. Nicholson, 21 Vet App 23 (2007) (holding that an examiner's opinion was inadequate where it was based on the absence of evidence in the service medical records without discussion of the Veteran's reports and that the Board had committed legal error in relying on the examination report). 

The Veteran has reported GI symptoms that began in service and recurred periodically thereafter.  A GI disorder is manifested by symptoms that the Veteran is competent to report.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  The post-service record supports the Veteran's history insofar as it shows GI problems as early as 1995, and a current diagnosis of GERD, which has been linked to his active military service, and noted to be possibly related to his presumptive exposure to environmental hazards in the Gulf War Theater of Operations.

The evidence at this point is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for a gastrointestinal disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a gastrointestinal disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


